  Case 21-04729        Doc 45     Filed 04/15/21 Entered 04/15/21 12:10:20       Desc Main
                                    Document     Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                      )   Chapter 11 (Subchapter V)
                                             )
                                             )   (Jointly Administered)
 CRAVE BRANDS, LLC,                          )
                                             )   Case No. 21-04729
           Debtors.                          )
                                             )   Hon. Timothy A. Barnes
                                             )
                                             )
                                             )

                                       NOTICE OF HEARING

 To:      See attached service list.

       PLEASE TAKE NOTICE that on April 14, 2021 the Bankruptcy Court entered an
Agreed Order Granting the Debtor’s Motion for Entry of an Interim Order Authorizing Use of
Cash Collateral (docket # 41) (the “Cash Collateral Order”). A copy of the Cash Collateral
Order is attached.

        PLEASE TAKE FURTHER NOTICE that on Tuesday, April 27, 2021 at 4:00 p.m., I
will appear before the Honorable Judge Timothy A Barnes, or any judge sitting in that judge’s
place, for a further hearing regarding the Cash Collateral Order.

       This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

        To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password. Those appearing before telephone will require
extra clearance before being allowed into the hearing.

       Meeting ID and password. The meeting ID for this hearing is 161-236-0271 and the
passcode is 04132100. The meeting ID and password can also be found on the judge’s page on
the court’s web site.
  Case 21-04729      Doc 45     Filed 04/15/21 Entered 04/15/21 12:10:20         Desc Main
                                  Document     Page 2 of 5



                                                Respectfully submitted,

                                                CRAVE BRANDS, LLC and
                                                MEATHEAD RESTAURANTS, LLC


                                                By: /s/ David A. Warfield
                                                   One of their attorneys
 Lauren Newman, Esq. (IL Bar No. 6188355)
 Thompson Coburn LLP
 55 East Monroe, 37th Floor
 Chicago, Illinois 60603
 Telephone: (312) 580-2328
 Fax: (312) 580-2201
 lnewman@thompsoncoburn.com

 David A. Warfield
 Thompson Coburn LLP
 One U.S. Bank Plaza, Suite 2700
 St. Louis, Missouri 63101
 Telephone: (314) 552-6079
 Fax: (314) 552-7000
 dwarfield@thompsoncoburn.com

 Proposed Counsel for Debtors


                                CERTIFICATE OF SERVICE


       The undersigned attorney, being first duly sworn on oath, deposes and says that she
served a copy of this Notice of Motion and Motion, a copy of which is served upon you, via
ECF or first class mail, on April 15, 2021.


                                                   /s/ David Warfield




                                             -2-
  Case 21-04729       Doc 45    Filed 04/15/21 Entered 04/15/21 12:10:20   Desc Main
                                  Document     Page 3 of 5



                                      SERVICE LIST


STREET ADDRESSES

Detection Systems
1111 Church Rd
Aurora, IL 60505

Alpha Baking Company
36230 Treasury Center
Chicago, IL 60694

Alsco
2641 S. Leavitt St.
Chicago, IL 60608

C150-II 709 S. Main LLC
c/o Campus Advantage
709 S. Main St.
Normal, IL 61761

City of Champaign Sales Tax
Finance Department-Annette
102 N. Neil
Champaign, IL 61820

Dreamspace Munster, LLC
c/o Lee & Associates, LLC
10123 Alliance Rd., Suite 300
Cincinnati, OH 45242

DTAT Enterprises Inc.
Iroquis Federal
108 Arbours Dr.
Savoy, IL 61874

Eichenhauer Services Inc.
2465 N. 22nd St
Decatur, IL 62526

Fifth Third Bank
222 S. Riverside Plaza
29th Floor
Chicago, IL 60606




                                           -3-
  Case 21-04729       Doc 45    Filed 04/15/21 Entered 04/15/21 12:10:20   Desc Main
                                  Document     Page 4 of 5



FW IL-RIverview Plaza, LLC
Roscoe Square Shopping Center
3043 Solutions Center
Chicago, IL 60677

MEPT Stony Creek, LLC
c/o Hamilton Partners, Ins
300 Park Blvd., Suite 201
Itasca, IL 60143-2636

Well Done
Hospitality Group, LLC
430 W. Erie St., Suite 403
Chicago, IL 60654

Willow Festival Regency LLC
c/o Regency Centers-Willow Festival
1568 Solutions Center
Chicago, IL 60677-1005

William J. Factor, Esq.
counsel for LQD Financial Corp.
150 W. Madison Street, Suite 1500
Chicago, IL 60602

Gretchen Silver, Trial Attorney
Office of the United States Trustee
219 S. Dearborn Street, Room 873
Chicago, IL 60604

Matthew Brash
Newpoint Advisors Corporation
1320 Tower Road
Schaumburg, IL 60173

Bob Handler
Commercial Recovery Associates, LLC
205 W. Wacker Drive
Suite 918
Chicago, IL 60606

LQD Financial Corp.
370 North Carpenter Street
Chicago, IL 60607




                                           -4-
  Case 21-04729      Doc 45      Filed 04/15/21 Entered 04/15/21 12:10:20   Desc Main
                                   Document     Page 5 of 5



Servcorp West Lake LLC
444 West Lake Street Floor 17
Chicago, IL 60606

Small Business Administration
14925 Kingsport Road
Fort Worth, TX 76155


Illinois Department of Revenue
Springfield, IL 62726

City of Bloomington Water
P.O. Box 801214
Kansas City, MO 64180-1214

Element Heating and Cooling
P.O Box 72
Plainfield, IL 60544

Indiana Department of Revenue
P.O. Box 7229
Indianapolis, IN 46207

NuCo2 LLC
P.O. Box 417902
Boston, MA 02241-7902

Roberts Sysco Inc.
P.O. Box 620
Lincoln, IL 62656

Staples Business Advantage
P.O. Box 660409
Dallas, TX 75266-0409




                                            -5-
